Citation Nr: 1011026	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from February 1941 to 
October 1945.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to nonservice-connected 
burial benefits.

In May 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In March 2010, the Board received a communication from the 
appellant's representative indicating that she wanted to 
reopen a claim for dependency and indemnity compensation 
benefits (DIC) on the basis of service connection for the 
cause of the Veteran's death.  This issue is referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  The Veteran died in September 1994 and was buried in 
October 1994.

2.  VA received the appellant's claim for nonservice-
connected VA burial benefits on January 8, 2007, more than 
two years after the permanent burial of the body.


CONCLUSION OF LAW

There is no legal entitlement to VA nonservice-connected 
burial benefits.  38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act (VCAA) imposes obligations 
on VA in terms of its duty to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009).  However, inasmuch as the Board in this 
decision finds that the law, and not the evidence, is 
dispositive in this case, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); 15 Vet. App. 
143 (2001).

Burial Allowance

A burial allowance is payable under certain circumstances 
to cover the burial and funeral expenses of a veteran and 
the expense of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement 
is based upon the following conditions : (1) at the time of 
death, the veteran was in receipt of pension or 
compensation; or, (2) the veteran had an original or 
reopened claim for either benefit pending at the time of 
the veteran's death and in the case of a reopened claim 
there is sufficient prima facie evidence of record on the 
date of the veteran's death to show entitlement; or (3) the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State, and the 
Secretary determines i) that there is no next of kin or 
other person claiming the body of the deceased veteran, and 
ii) that there are not available sufficient resources in 
the veteran's estate to cover burial and funeral expenses; 
and the applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.  38 U.S.C.A. § 2302(a); 38 
C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly 
hospitalized by VA in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance. Entitlement to a plot or interment 
allowance is subject to the following conditions:  (i) the 
deceased veteran is eligible for burial in a national 
cemetery; (ii) the veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; (iii) the applicable further provisions of 
38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  38 C.F.R. 
§ 3.1600(f).  See 38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses to 
include plot or interment allowance under 38 U.S.C.A. § 
2302 must be filed within two years after the burial of the 
veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

This two-year time limit does not apply to claims for 
service-connected burial allowance, or for the cost of 
transporting a veteran's body to the place of burial when 
the veteran dies while properly hospitalized, or for burial 
in a national cemetery.  38 C.F.R. § 3.1601(a).

The Veteran's certificate of death shows that he died in 
September 1994.  He was buried in October 1994.

At the time of his death in October 1994, the Veteran was 
service-connected for the residuals of an accidental 
gunshot wound, evaluated as 80 percent disabling.  He had 
no other service-connected disabilities.

Service connection for the cause of the Veteran's death was 
denied in a February 1998 decision.  

Because the Veteran did not die of a service-connected 
disability, a burial allowance was available only if an 
application for burial benefits was received within two 
years of the Veteran's permanent burial.  38 C.F.R. § 1601.

The appellant's initial application for burial benefits was 
received on January 8, 2007, more than two years after his 
September 1994 death.

The appellant acknowledges that she did not submit a claim 
within two years of the Veteran's burial.  She asserts, 
however, that her failure to do so was because she was 
unaware of her entitlement to the benefit.

Although the appellant may have been unaware of the 
requirement that a claim for burial benefits be submitted 
within two years of the veteran's burial, the absence of 
such knowledge cannot serve as the basis for an award of 
benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez 
v. West, 11 Vet. App. 148 (1998).  Persons dealing with the 
Government are charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  Morris, at 265.  

In addition, government benefits can only be paid as 
authorized by Congress.  O.P.M. v. Richardson, 496 U.S. 434 
(1990).  Congress has authorized the payment of burial 
benefits only when a claim is received within two years of 
the Veteran's burial.  

Accordingly, any ignorance on the part of the appellant in 
this case does not affect the outcome of her claim.

In a case such as this, where the law and not the evidence 
is dispositive of the issue before the Board, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appellant's 
claim for VA burial benefits is denied.


ORDER

The claim for nonservice-connected VA burial benefits was not 
timely filed, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


